Case 1:21-cr-02009-SAB   ECF No. 27   filed 02/09/21   PageID.109 Page 1 of 4




                                                                     FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON



                                                             Feb 09, 2021
                                                                SEAN F. MCAVOY, CLERK




                                          1:21-CR-2009-SAB
Case 1:21-cr-02009-SAB   ECF No. 27   filed 02/09/21   PageID.110 Page 2 of 4
Case 1:21-cr-02009-SAB   ECF No. 27   filed 02/09/21   PageID.111 Page 3 of 4
Case 1:21-cr-02009-SAB   ECF No. 27   filed 02/09/21   PageID.112 Page 4 of 4
